Citation Nr: 1208394	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brothers 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

In February 2010, this matter was remanded for further development, to include obtaining outstanding treatment records, as well as a VA examination.

In December 2011, and January 2012, the Board received additional evidence.  The Veteran's representative waived initial RO consideration of such evidence in the February 2012 post-remand brief.

Regrettably, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

In its previous remand, the Board instructed that the RO/AMC, to the extent possible, obtain and associate outstanding treatment records, to include Social Security Disability treatment records, state of California (or any other state) disability benefit records, and any additional service treatment records with the claims file.  If such records were unavailable, a negative response was to be noted and communicated with the Veteran.  Such has been accomplished. 

Historically, the Veteran is claiming entitlement to service connection for residuals of a back injury.  He states that he sustained a back injury in service while playing basketball.  He indicated that his legs gave out and he fell directly on his upper buttocks, lower back area.  The Veteran's available service treatment records do not document, any complaints of, nor treatment for an in-service back injury.  In support of his claim, he submitted an October 2006 statement from J. R. M. who identifies himself as a long-time friend, and the Veteran's roommate at the time of the injury.  J. M. R. attests that he witnessed the Veteran's fall and subsequent back injury and that the Veteran was treated at the Evac hospital, and was placed on bed rest for 2 to 3 weeks following that hospital visit.  In a November 2011 statement, J. R. M. indicated that he actually accompanied the Veteran to the hospital.  Based on these statements, the Board finds that the Veteran did indeed suffer an in-service back injury.

The Board also notes, and the Veteran does not dispute, a post-service job-related back injury in February 1993, with an exacerbation in 1995.  In an undated statement, the Veteran's private physician who treated him for his work-related back injury, Dr. F. P. D., indicates that the Veteran's onset of his low back problems were due to the injury he sustained in the military.  As the medical opinion was flawed, due in part to, it lacked rationale for the conclusion, the Board instructed the RO to afford the Veteran a VA examination to determine whether or not his current back disability was related to his military service.  Specifically, the remand instructed that an opinion should be rendered following a review of the claims file, to include any service treatment or personnel records procured as part of the remand, all relevant medical evidence, and a review of the lay statements and testimony.

In September 2010, the RO sought a medical opinion regarding the etiology of the Veteran's low back disability.  In essence, the examiner opined that because there was no evidence of the Veteran being treated for a back injury in service, the current back disability was not related to service.  While the examiner indicated that the Veteran's claims file was thoroughly reviewed, it appears that some pertinent evidence was overlooked.  Specifically, the examiner noted that she did not review the private treatment records, which includes the positive opinion from the Veteran's treating physician.  Given this deficiency, the examination is deemed inadequate.  Accordingly, another examination to secure a medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back disability.  The claims file (to include this remand and all associated records) must be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion that:

(a) Identifies (by medical diagnosis(es) the Veteran's low back disability.

(b) Indicates as to each diagnosis given whether it is at least as likely as not (a 50 percent or better  probability) that such disability is related to the Veteran's service.  

The opinion should indicate whether, based on the factual evidence of record, the low back disability had its onset in service or post-service, and if post-service, whether there is any basis for relating it to disease, injury, or event in service.  

The examiner must explain the rationale for all opinions, to expressly include comment on the  opinions that are already in the record.

2. The RO should review the record, ensure that all development sought is completed, and then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

